FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                          INDEX NO. 509426/2020
NYSCEF DOC. NO.Case
                1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 1 ofRECEIVED
                                                                      8 PageID NYSCEF:
                                                                               #: 5    06/08/2020




          SUPREME                    COURT               OF THE               STATE             OF       NEW YORK
          COUNTY                 OF        KINGS                                                                                                              Index         No.:
                                  ...............__-------..                                                                    .--------------___---.-------------------..-------___

            CHARRISSE                       MITCHELL,                                                                                                          Plaintiff           designates

                                                                                             Plaintiff(s),                                                     COUNTY                 OF      KINGS
                                                                                                                                                               As     the     place         of trial
                                                                                                                                                               The        basis       of the       venue        is
                                                                                                                                                               PLAINTIFF'S                    residence

                                                         against
                                                                                                                                                               SUMMONS

                                                                                                                                                               Plaintiff's           residence            is
                                                                                                                                                               903        Drew        Street

                                                                                                                                                               County              of KINGS

            DOLLAR                 TREE              STORES,              INC.        and
            GRANVILLE                      PAYNE               RETAIL             LLC,
                                                                                              Defendant(s).
          ----------...................---------......................._____.--................--....--......-----------------....

          To       the     above-named                      defendant(s)


          YOU            ARE       HEREBY                   SUMMONED                       to answer               the       complaint                  in this           action      and        to serve       a

          copy           of your        answer,             or,    if the       complaint              is not         served              with         this      summons,                  to serve        a notice
          of appearance,                        on    the      plaintiff's          Attorney(s)                 within         20     days             after        the     service          of this

          summons,                 excluded               of the        day       of service              (or     within         30        days          after        the     service          is complete            if
          this      summons                is not        personally                delivered             to you          within            the         State        of     New       York),       and      in case
          of your          failure         to    appear           or answer                a judgment                 will     be         taken          against             you      by    default       for   the
          relief         demanded                in the        complaint.


          Date:          June        5, 2020


                                                                                                                     Mcwk-                J.     Limler

                                                                                                                     Mark            J.    Linder,             Esq.

                                                                                                                      HARMON,                      LINDER                   & ROGOWSKY
                                                                                                                     Attorneys                   for     Plaintiff(s)
                                                                                                                     3 Park               Avenue,               Suite        2300
                                                                                                                      New         York,           NY 10016
          Defendants'
                                       address:



          DOLLAR               TREE         STORES,                INC.                                               GRANVILLE                        PAYNE              RETAIL           LLC

          c/o      Corporation              Service            Company                                                15 Verbena                   Avenue,                Suite     200

          80 State           Street                                                                                   Floral         Park,         NY         11001

          Albany,          NY      12207




                                                                                                             1 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                         INDEX NO. 509426/2020
NYSCEF DOC. NO.Case
                1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 2 ofRECEIVED
                                                                      8 PageID NYSCEF:
                                                                               #: 6    06/08/2020




          SUPREME                   COURT              OF THE             STATE            OF NEW                  YORK
          COUNTY                  OF      KINGS
                                                                          -------------------------------------------X
          CHARRISSE                       MITCHELL,
                                                                                                                    Plaintiff,


                                           -against-                                                                                 VERIFIED
                                                                                                                                     COMPLAINT
                                                                                                                                     Index           No.:


          DOLLAR               TREE           STORES,                INC.       and
          GRANVILLE                       PAYNE           RETAIL               LLC,
                                                                                                                    Defendants.
          _________________-...--------,.....................--------...-------------------X


                      Plaintiff        corñplaining              of the          defeñdañts                  herein,            by    her        attorneys                 HARMON,                    LINDER           &


          ROGOWSKY,                        respectfully              sets      forth      and         alleges          as       follows:


                                                           AS    AND            FOR        A FIRST                 CAUSE               OF ACTION
                                                                          ON    BEHALF                 OF THE               PLAINTIFF


          1.          That        at the      time      of the        commencement                            of this         action            plaintiff            was      a resident               of the



          County          of      Kings       and      State         of     New        York.


          2.          That        defendant            DOLLAR                  TREE        STORES,                     INC.        was        and       still        is a foreigñ               business


          corporation               organized              in Virginia             and     existing               under         and        by     virtue             of the       laws         of the        State


          of   New        York;        said       defendant               is conducting                 busiñess                in the          State           of    New            York.


          3.          That        defeñdañt            GRANVILLE                       PAYNE             RETAIL               LLC        was         and         still      is a domestic                   limited


          liability      company               organized              and       existing             under         and        by     virtue         of the            laws        of the         State        of


          New         York;        said     defendant            is conducting                       busiñess             in the         State          of      New          York.


          4.            That        the     location         of the         plaintiff's          accident              giving          rise        to this           action           was       near        the


          bathroom                hallway         inside       the        Dollar       Tree          store        on      and        upon         the        lands          and        premises              !ocated


          at   344       Pennsylvania                  Avenue,              in the        County             of    KINGS             and        State           of    New         York.


          5.            That        on      October          1, 2019            at approxirñately                        5:00        pm while                the         plaintiff           herein         was



          lawfully        walkiñg             at said       location            when           the     pla¡ñtiff          was        caused             to slip            and        fall    due      to




                                                                                                        2 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                          INDEX NO. 509426/2020
NYSCEF DOC. NO.Case
                1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 3 ofRECEIVED
                                                                      8 PageID NYSCEF:
                                                                               #: 7    06/08/2020




          dañÿêrcus                 condition(s)                including            but     not     limited         to:     (1)     defective               floors;           (2)    water,            slippery


          substances                 and/or        foreign            substancesidebris                         on     the        floor;       (3)     absence                 of non-slip               floor


          matting;         (4)       ficaring          materials              that      became             excessively                 slippery              when          wet/substance


          covered;            (5)     presence             of excessive                    wax      and/or           floor        sealant;            (6)     flooring            materials               that


          were       potholed,             sunken,              uneven,              broken,            cracked,           di|apidated,                 etc.        and/or           (7)     inadequate


          illuminaticñ               and      thereby            sustaining                severe         injuries           as     hereinafter                   set    forth,        due        to the


          negligence                of the       defendants                   herein.


          6.           The          defendants,                 at all      relevant           times,        and       for        many         days          and         weeks            prior        thereto,


          caused,          created,              allowed           and/or            permitted            the      floors          of said           location            to     remain            in a


          dangerous                 ccadition.


          7.            The         defendants                 knew       or should                have      known            of said           dangercus                     cariditions               and


          should         have         taken           action       to    correct           said      conditions.


          8.            The         defendants,                 at the        time      of the          accident,            negligeñtly                caused,                 created,           allowed


          and/or         permitted              the     floor      to    remain            in said         dangerous                  ccaditicñ              and         failed        to correct                the


          ccñdition.             The       defendants                   had      actual           and     constructive                     notice       of the           condition                on    the      day


          of the       accident.


          9.            That         defendant                 DOLLAR                TREE          STORES,                 INC.       Owñêd             or        leased          said       location.


          10.           That         defendant                 DOLLAR                TREE          STORES,                 INC.       operated                 said        !ccation.


          11.           That         defendant                 DOLLAR                TREE          STORES,                 INC.       managed                     said        location.


          12.           That         defendant                 DOLLAR                TREE          STORES,                 INC.       maintained                    said        location.


          13.           That         defendant                 DOLLAR                TREE          STORES,                 INC.       controlled                  said        location.


          14.           That         defendant                 DOLLAR                TREE          STORES,                 INC.       through               its    acts        and/or         omissions



          inadequately                 and/or           impicperly               owned,             operated,              managed,                  maintaiñed                   and/or           controlled


          said       location.




                                                                                                           3 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                       INDEX NO. 509426/2020
NYSCEF DOC. NO.Case
                1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 4 ofRECEIVED
                                                                      8 PageID NYSCEF:
                                                                               #: 8    06/08/2020




          15.           That       defendant             DOLLAR              TREE          STORES,             INC.       through           its    acts         and/or           omissions


          negligeñtly,             carelessly,            inadequately                and/or        improperly            cleaned/repaired/iñspected                                       and/or


          failed     to clean/repair/inspect                          said     location.


          16.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       owned             or     leased          said      location.


          17.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       operated               said       location.


          18.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       managed                  said     location.


          19.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       maintained                 said      location.


          20.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       controlled               said      location.


          21.           That       defendant             GRANVILLE                 PAYNE             RETAIL           LLC       through            its    acts      and/or           omissions



          inadequately                 and/or         improperly             owned,        operated,            mañaged,                maintained                and/or           controlled


          said      location.


          22.           That       defeñdañt             GRANVILLE                 PAYNE             RETAIL           LLC       through            its    acts       and/or          omissions


          negligently,             carelessly,            inadequately                and/or        improperly            cleaned/repaired/inspected                                       and/or


          failed      to clean/repair/inspect                         said     location.


          23.           That       the     defendants              were       at all      times        under       a duty       to    keep         said         iccaticñ           in a safe,


          proper         and       secured         manner             to prevent           injury      to the      plaintiff         and     others,             in a conditica                free


          from      dangerous               conditions.


          24,           That       defendants,             their       agents,         servants           and/or       employees                  thorough               their      acts


          and/or         omissicñs              were      careless           and      negligent          in the       ownership,                  operation              and       ccatici          of


          said      !ocation;            in causing,            alicwiñg         and/or        permitting          said        location           to     become            and       remain              in


          dangerous              ccñdition,            unmaintained,                  negligent,          improper             and/or        unsafe             condition;               in failing


          to     make      proper,          adequate,              timely      and        necessary            repairs;         in causing,               allowing              and/or



          permitting            said       location        to    be    and      remain         in a hazardous                  ccñdition;              in failing          to     make


          proper,         timely         and     adequate             inspection            thereof;        in failing         to    maintain             the     aforesaid




                                                                                                    4 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                          INDEX NO. 509426/2020
NYSCEF DOC. NO.Case
                1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 5 ofRECEIVED
                                                                      8 PageID NYSCEF:
                                                                               #: 9    06/08/2020




          prerñises              in a proper               manner;               in the       ñég!igent             and        dangerous                   design,              insta!!aticñ,


          mainteñañce                      and      management                     of the        aforesaid               area;         in failing           to        set     up      proper          safeguards


          and/or           barriers;             in failing        to warn            persons            lawfully          traversing                 the        area          of the         aforesaid


          dangerous                 and         hazardous                condition;             in failing          to    have          sufficient             and           adequate             manpower;


          in failing          to     protect          invitee           of said       area;        in creating                 a nuisance                  or trap;             in failing        to     provide


          and/or           use      proper           equipment;                  in failing        to correct              a reoccurring                    dangerous                       conditicñ;           and      in


          Otherwise                failing        to use         due       care,       caution           and        prudence                 on      the    premises.


          25.          That           as     a result           of the       foregoing,                the    plaintiff          was         caused              to     and          did    sustain        severe


          and      serious             injuries           and      was       required            to seek            and        obtain          medical                care         and       attention          in an


          effort      to     cure         and       alleviate            same        and,        upon         informaticñ                   and       belief          will      be       compelled           to do


          so      in the      future.


          26.          That           this       occurrence                and      the     injuries           sustained                by     the      plaintiff             were          caused        by     the


          ñegligence                 of defendañts,                     without           any     negligence                   on     the      part        of the            plaintiff        contributing


          there       to.


          27.          That           this       action         falls     within       one       or more             of the           exceptions                 set         forth         in Section          1602


          of the       CPLR.


          28.          That           by     reason             of the       foregoing,             plaintiff            has     been          damaged                      in an        amount          which


          exceeds             the        jurisdict;õñal                 limits     of all       lower         courts           that     would           otherwise                    have      jurisdicticñ.


                                                           AS       AND          FOR        A SECOND                      CAUSE                OF ACTION
                                                                            ON       BEHALF                  OF THE              PLAINTIFF

                                                                                                                                                                                                                       "1"
          29.        Plaintiff             repeats          and         re-alleges              each         and     every            allegaticñ               contained                   in paragraphs


          through            "28",         as     if the      same          were       fully      hereinafter                  set     forth       at length.

                                             defendants'
          30.        That          the                                   conduct           as     earlier          described                was        negligent                 and        careless           in inter


          alia:




                                                                                                             5 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                    INDEX NO. 509426/2020
              Case
NYSCEF DOC. NO. 1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 6 of 8 PageID #:
                                                                      RECEIVED    10
                                                                               NYSCEF: 06/08/2020




                                       (a)           Failing            to take        proper            precautions                  for    the      safety         and     wellbeing               of the


                                                     plaintiff,


                                       (b)           That         the      defendants               were          negligent                 in the       hiring,         screening,              training,


                                                     and       supervising                 of its employees,                          agents,            contractors,              etc.,


                                       (c)           Failing            to adopt          appropriate                 procedures                   for     the      protection             of    invitees



                                                     including               the     plaintiff,


                                       (d)           Negligence                     at law.


          31.         That        the        defendants                 should         have        known             that      its failure            in such            regards           would         cause


          harm.


          32.         That        by     reason          of the           feregoing,              plaintiff        has        been           damaged               in an      amount             which


          exceeds           the    jurisdictional                 limits        of all      lower         courts            that      would          otherwise             have       jurisdiction.


                                  WHEREFORE,                            plaintiff      demands                 judgment                against            the      defendants               on     the       First


          and      Second          Causes             of Action               together            with        interest         and          the    costs          and      disbursements                     of


          this    action.


          Dated:             New             York,     New         York
                             June            5, 2020


                                                                                                              Mul©             J.      Limier

                                                                                                              Mark       J.        Linder,         Esq.

                                                                                                              HARMON,                   LINDER              & ROGOWSKY
                                                                                                              Attorneys               for    Plaintiff

                                                                                                              3 Park                               23rd
                                                                                                                              Avenue,                           Floor,     Suite      2300

                                                                                                              New        York,         NY         10016

                                                                                                              ACD




                                                                                                          6 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                  INDEX NO. 509426/2020
              Case
NYSCEF DOC. NO. 1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 7 of 8 PageID #:
                                                                      RECEIVED    11
                                                                               NYSCEF: 06/08/2020




                                                                                 ATTORNEY'S                     VERIFICATION


          STATE              OF       NEW YORK                              )
                                                                            ) ss:
          COUNTY                   OF        NEW YORK                       )


                            I, the      undersigned,                     am an attorney                  admitted            to    practice           in the       Courts          of     New         York


          State,        and          say     that:


                            I am      the     attorney             of record               or of counsel            with      the       attorney(s)               of record             for    the


          plaintiff.


                            I have         read        the      annexed               SUMMONS                   AND      VERIFIED                   COMPLAINT                     and         know        the


          contents             thereof            and        the       same          are    true     to my       knowledge,                  except         those         matters             therein


          which         are        stated         to    be      a!!eged             on     information           and       belief.           As     to those           matters,           I bê|isve


          them         to     be     true.        My         belief,        as      to those         matters        therein            not    stated         upon        knowledge                   is based


          upon         the      following:


                            Interviews            and/or               discussions                held   with      the     plaintiff(s)             and     papers          and/or            documents


          in the       file.


                        The          reason            I make            this       affirmation          instead         of the         plaintiff         is because              said        plaintiff


          resides            outside          of the           county            from      where         your      deponent               maintains              his    office      for       the


          practice             of law.


          Dated:                           New         York,           NY
                                           June        5, 2020




                                                                                                                      Mark        J.    Linder,           Esq.




                                                                                                           7 of 8
FILED: KINGS COUNTY CLERK 06/08/2020 11:48 AM                                                                                                                                                    INDEX NO. 509426/2020
              Case
NYSCEF DOC. NO. 1 1:20-cv-05827 Document 1-1 Filed 12/01/20 Page 8 of 8 PageID #:
                                                                      RECEIVED    12
                                                                               NYSCEF: 06/08/2020




          Index        No.:                                                                                                                          Year:


          SUPREME                     COURT                OF THE            STATE              OF NEW               YORK
          COUNTY                OF       KINGS


          CHARRISSE                      MITCHELL,
                                                                                                                                                                    Plaintiff(s),




                                        -against-




          DOLLAR               TREE            STORES,                  INC.       and
          GRANVILLE                     PAYNE               RETAIL             LLC,
                                                                                                                                                                    Defendant(s).
          ......................................---_____-..==------................----------                                                                       --------------............

                                                                 VERIFIED                  SUMMONS                       AND        COMPLAINT
            ..-____........................______-...................----------.......................................

                                                                                HARMON,                   LINDER                 & ROGOWSKY
                                                                                                  Attorneys               for     Plaintiff
                                                                                           3 Park          Avenue,               Suite        2300
                                                                                                  New        York,         NY 10016
                                                                 Tel:       (212)        732-3665        Fax:    (212)   732-1462
           ______.__                                                                            _________    _._...____________
          To:
          Attorney(s)           for
                                                     .--                     ___----.....-------____
          Service        of a Copy           of the within                                                                              is hereby      admitted.


          Dated:                                                                                                                                       ----------
                                                                                                                                  Attorneys   for
                                                                                    ________                             __________________...__                                             ___
          PLEASE           TAKE         NOTICE:



          NOTICE           OF                        That     the within          is a (certified) true copy of a
          ENTRY                                      entered         in the office      of the clerk of the within                        named        Court        on                           20_

          NOTICE           OF                        that an Order             of which          the within         is a true copy will be presented   for settlement                                  to the
          SETTLEMENT                                 Hon.                                    one of the Judges               of the within named Court, on
                                                                                                20___,         at                   M.
          Dated:


                                                                                HARMON,    LINDER    & ROGOWSKY
                                                                                      Attorneys   for Plaintiff
                                                                                         3 Park Avenue, Suite 2300
                                                                                            New York, NY 10016
                                                                          Tel: (212)            732-3665            Fax:        (212)    732-1462




                                                                                                            8 of 8
